Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.545   Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

           Plaintiff,
                                         Case No. 09-cr-20490
v.
                                         Hon. George Caram Steeh
ANTONIO JORDAN,

         Defendant.
_____________________________/

              ORDER DENYING DEFENDANT’S MOTION
            FOR COMPASSIONATE RELEASE [ECF NO. 74]

      Defendant Antonio Jordan moves for compassionate release,

primarily because of the risks associated with the COVID-19 pandemic.

For the reasons explained below, Jordan’s motion is denied.

                          BACKGROUND FACTS

      Jordan is a prisoner housed at FCI Milan, where he is a little over

half-way through serving a 188-month sentence for being a felon in

possession of a firearm. On October 16, 2009, Jordan was indicted on one

count of being a felon in possession of a firearm, which he had acquired in

the parking lot of a jail immediately upon his release. Jordan pleaded guilty

on June 14, 2010 without a Rule 11 plea agreement. On the date of his

initial sentencing hearing, Jordan and his girlfriend absconded from the
                                        -1-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.546   Page 2 of 9




courthouse. He remained a fugitive for over a year until he was brought to

justice and sentenced.

      The Presentence Report showed that Jordan had a chronic criminal

history beginning at age 17 with a crack cocaine trafficking conviction.

Prior to his current offense, Jordan had seven adult criminal convictions

that equated to 10 criminal history points. These convictions included four

cocaine trafficking offenses, domestic violence, marijuana possession and

drinking in public. Jordan also has a history of possessing firearms.

      Jordan’s guideline range for the instant offense was 180-188 months’

imprisonment. The Court considered his prior convictions as well as the

fact that he absconded and sentenced Jordan to the top of the guideline

range at 188 months. The sentence included a 15-year statutory

mandatory sentence pursuant to the Armed Career Criminal Act (“ACCA”)

because Jordan had at least three prior convictions for a serious drug

offense. This sentence was affirmed on appeal. United States v. Jordan,

509 Fed. App’x 532, 533 (6th Cir. 2013). Jordan’s expected release date is

April 23, 2025. While incarcerated, Jordan has been disciplined twice for

possessing an unauthorized item and once for possession of narcotics.

      Jordan is 46 years old and has a Body Mass Index (BMI) of 33.8. In

2019 he was diagnosed as having Essential (primary) hypertension.

                                        -2-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20    PageID.547   Page 3 of 9




Initially, Jordan’s hypertension was controlled by diet and no medications

were prescribed. By the end of 2019, Jordan was prescribed medication

for his hypertension, but a medical note from December 2, 2019 indicates

he was not taking his medication. Exercise, weight loss and a low salt diet

were also prescribed. Jordan has no other known chronic ailments.

                             LAW AND ANALYSIS

   I.     Legal Standard

        Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). The statute provides for a

limited exception, known as “compassionate release,” which is governed by

18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. This

section allows for judicial modification of an imposed term of imprisonment

when three criteria have been met: (1) the defendant has first exhausted all

administrative remedies with the BOP or at least allowed the BOP 30 days

to act on his request before seeking compassionate release on his own

motion; (2) extraordinary and compelling reasons warrant such a

reduction; and (3) the reduction is consistent with the applicable policy

statements issued by the Sentencing Commission and the court has

considered the factors set forth in section 3553(a). 18 U.S.C. §

3582(c)(1)(A)(i).

                                          -3-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.548   Page 4 of 9




      An “extraordinary and compelling reason” for the reduction can be

satisfied in cases where a defendant’s medical conditions or overall state of

health are such that they cannot be treated effectively or will worsen in a

custodial environment. To qualify, a defendant must have a medical

condition, age-related issue, family circumstance, or other reason that

satisfies the criteria in USSG § 1B1.13(1)(A) & cmt. n.1. Medical conditions

meeting the “extraordinary and compelling” standard include terminal

illnesses or serious physical or cognitive impairments. Id. In addition, the

defendant must “not [be] a danger to the safety of the any other person or

to the community.” USSG § 1B1.13(2).

      Even if these criteria are met, the court may not grant a motion for

compassionate release unless the factors set forth in § 3553 support a

sentence reduction. See 18 U.S.C. § 3553(a); United States v. Kincaid,

802 Fed. Appx. 187 (6th Cir. 2020) (affirming denial of compassionate

release motion when district court found that § 3553 factors did not weigh

in favor of sentence reduction). These factors include the defendant’s

history and characteristics, the seriousness of the offense, the need to

promote respect for the law and provide just punishment, general and

specific deterrence, and the protection of the public. 18 U.S.C. § 3553(a).




                                        -4-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.549      Page 5 of 9




   II.     Analysis

         Jordan made a request for compassionate release, which was denied

by the warden of his facility on April 27, 2020. Accordingly, as the

government acknowledges, Jordan has exhausted his administrative

remedies and the court may consider his motion. 18 U.S.C. §

3582(c)(1)(A); see also United States v. Alam, __ F.3d __, 2020 WL

2845694, at *2 (6th Cir. June 2, 2020) (holding exhaustion to be

mandatory).

         Jordan seeks compassionate release from prison for two reasons.

First, he asserts that the First Step Act changed the predicate offenses that

triggered the ACCA such that he no longer qualifies for the 15-year

mandatory minimum sentence. Jordan is incorrect in this regard. The First

Step Act changed the definition of the predicates necessary to trigger

mandatory minimums for drug offenses, by amending the Controlled

Substances Act, 21 U.S.C. § 801 et seq., but did not change the predicates

for the gun crimes committed by Jordan under the ACCA.

         Second, Jordan claims he should be released because of the COVID-

19 pandemic and his health conditions, namely that he is overweight and

has hypertension. Jordan’s BOP medical records confirm that he has a

BMI of 33.8. Prior to June 25, 2020, a BMI of 40 or higher was listed by the

                                        -5-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.550    Page 6 of 9




CDC as a risk factor for COVID-19. On June 25, 2020, the CDC stated that

a BMI of 30 or higher was a COVID-19 risk factor. The CDC stated that

“[w]e are learning more about COVID-19 every day” and that it would

continue to update its risk factors “as new information becomes available.”

https://www.cdc.gov/coronavirus/. According to the CDC’s new risk factors,

hypertension – which is Jordan’s other chronic medical condition – is not a

definitive risk factor for COVID-19. Rather, the CDC believes that

hypertension “might be” a COVID-19 risk factor, but this determination is

still uncertain because of the “limited data and information about the impact

of underlying medical conditions and whether they increase the risk for

severe illness from COVID-19.” Id.

      Although the court appreciates Jordan’s concerns, a “generalized risk

of contracting COVID-19 and potentially developing the more severe

symptoms is not akin to the type of ‘extraordinary and compelling reasons’

justifying compassionate release identified by the Sentencing Commission.”

United States v. Peaks, No. 16-20460, 2020 WL 2214231, at *2 (E.D. Mich.

May 7, 2020); accord United States v. Bridges, No. 14-20007, 2020 WL

2553299, at *4 (E.D. Mich. May 20, 2020) (Cox, J.); United States v. Alzand,

No. 18-20703, 2020 WL 2781824, at *3 (E.D. Mich. May 29, 2020) (Drain,

J.). But see United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at

                                        -6-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20   PageID.551   Page 7 of 9




*5 (E.D. Mich. May 7, 2020) (defendant’s chronic health conditions,

including diabetes, heart disease, and asthma, coupled with prison

conditions, constituted extraordinary and compelling reasons) (Levy, J.).

Furthermore, even if Jordan’s medical condition qualifies as an

“extraordinary and compelling” reason for release, Jordan’s dangerousness

makes him ineligible for compassionate release.

      First, § 1B1.13(2) only permits release if a “defendant is not a danger

to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).” It thus prohibits the release of violent offenders,

including most drug dealers. See United States v. Stone, 608 F.3d 939,

947–48 & n.6 (6th Cir. 2010); United States v. Knight, No. 15-20283, 2020

WL 3055987, at *3 (E.D. Mich. June 9, 2020). Jordan’s chronic drug

dealing convictions and his repeated illegal gun possession show that he is

a danger to the community. In addition, Jordan’s criminal history contains

actual violent conduct. According to his Presentence Report, Jordan has a

domestic violence conviction. (PSR at ¶ 36, p. 8). He has been arrested

four separate times for domestic violence offenses that were never

prosecuted. (Id. at ¶ 45-48, p. 10). Because Jordan’s release would

endanger the community, § 1B1.13(2) prohibits reducing his sentence

under § 3582(c)(1)(A).

                                        -7-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20       PageID.552   Page 8 of 9




      Second, the § 3553(a) factors, including Defendant’s history and

characteristics, the seriousness of the offense, promoting respect for the

law, and providing just punishment, weigh against his request for

compassionate release. Prior to his instant conviction, Jordan had a long

criminal history which includes multiple parole violations. His very first

prison term (for drug trafficking) resulted in Jordan being placed on parole

two times, and each time he committed violations and was returned to

custody. (PSR at ¶ 35, p. 7-8). His second and third drug trafficking

convictions also resulted in parole violations and his return to custody. (Id.

at ¶ 39 and 41, p. 8-9). In addition, Jordan is a serious drug abuser. He

began smoking marijuana “when he was approximately 16 years old and

continued using daily until his arrest for the instant offense.” (Id. at ¶ 63, p.

12). Jordan even tested positive for marijuana four separate times while on

pretrial release in this case. (Id.). Jordan has also failed to maintain a clean

record inside of prison. He has three recent disciplinary infractions involving

possession of contraband, including the possession of narcotics in 2016 –

which suggests that “[t]he court cannot be assured that Defendant will

comply with the terms of supervised release or social distancing

recommendations if he is unable to follow basic rules while in custody.”

Knight, 2020 WL 3055987 at * 3. Lastly, Jordan should not be released

                                           -8-
Case 2:09-cr-20490-GCS-DAS ECF No. 79 filed 07/16/20                PageID.553   Page 9 of 9




now because he has only served about half of his prison term. Id. (denying

compassionate release in part because releasing defendant “after only

serving about a third of his sentence would not promote respect for the law

or proper deterrence, provide just punishment and avoid unwarranted

sentencing disparities”). In short, the § 3553(a) factors do not favor release.

      Allowing Jordan to be released after only serving a fraction of his

sentence would not promote respect for the law or proper deterrence,

provide just punishment, or avoid unwarranted sentencing disparities. The

court finds that Jordan is not an appropriate candidate for the extraordinary

remedy of compassionate release.

                                    CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that

Defendant’s motion for compassionate release is DENIED.

Dated: July 16, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE

                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                July 16, 2020, by electronic and/or ordinary mail and also on
                  Antonio Jordan #43948-039, Milan Federal Correctional
                      Institution, Inmate Mail/Parcels, P.O. Box 1000,
                                       Milan, MI 48160.

                                      s/Brianna Sauve
                                        Deputy Clerk


                                                -9-
